ORDER

PER CURIAM.
Mark Christopher Bergmann appeals from a judgment granting Barbara Jo Bergmann her request to relocate the residence of their minor children to the State of Arkansas. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).